Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-9-2005

Thomas v. DeRosa
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2724




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Thomas v. DeRosa" (2005). 2005 Decisions. Paper 242.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/242


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-12                                                      NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                    NO. 05-2724
                                 ________________

                                JUDE P. THOMAS,

                                          Appellant


                                          v.

                             WARDEN DEROSA
                    ____________________________________

                   On Appeal From the United States District Court
                            For the District of New Jersey
                             (D.C. Civ. No. 04-cv-04077)
                     District Judge: Honorable Robert B. Kugler
                   _______________________________________


Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                October 14, 2005

         Before:   SLOVITER, MCKEE AND FISHER, CIRCUIT JUDGES

                             (Filed: November 9, 2005)


                            _______________________

                                    OPINION
                            _______________________

PER CURIAM

     Jude P. Thomas appeals from an order of the United States District Court for the
District of New Jersey, denying his petition for habeas corpus. In his petition, Thomas

argued that the Bureau of Prisons (BOP) was miscalculating his “good time credits”

pursuant to 18 U.S.C. § 3624(b). Thomas argued that the BOP incorrectly based its

calculations on the number of days actually served rather than the length of the sentence

imposed.

       We recently addressed the identical arguments in O’Donald v. Johns, 402 F.3d 172

(3d Cir. 2005). We concluded, as did the District Court here, that the BOP’s

interpretation of the statute, which utilizes a formula based on the time actually served, is

reasonable.1 We therefore will affirm the District Court’s order.




   1
     In his Motion in Opposition of Summary Action, Thomas also argues that application
of the BOP’s calculation results in an ex post facto violation in his case, because he was
convicted in 1992 and the BOP’s formal regulation was not adopted until 1997. “We
generally do not address arguments that were not made in the district court and we
therefore decline to consider the appellant[‘s] current argument as a ground for reversing
the decision of the district court.” Ziccardi v. City of Philadelphia, 288 F.3d 57, 65 (3d
Cir. 2002).

                                              2